Burgess, J.,
(concurring). — While Hargadine would doubtless be estopped from setting aside the deed from him to W. A. Cohen, upon the ground that it was fraudulent as to the creditors of Philip Cohen for the reason that he was a party thereto, no such question is raised *239by the proceedings in this case. Not one word is said about estoppel, either in the answer of defendants, or by their counsel in their briefs. It has been uniformly held by this court that estoppel in pais, when relied upon as a defense, must be pleaded. Avery v. Railroad, 113 Mo. 561; Bray v. Marshall, 75 Mo. 327; Noble v. Blount, 77 Mo. 235; Messersmith v. Messersmith, 22 Mo. 372.
The issues were made upon the theory that, even if the deed referred to had been obtained by fraud from Hargadine by the defendants Cohen, before Hargadine should be permitted to have the same set aside, he should refund to William Cohen the amount of the purchase money received for the property described in that deed, and, as he did not'offer to do this, that under no circumstances was he entitled to have the deed set aside, for the reason that “he who seeks equity must first do equity,” and that it would be inequitable to permit Hargadine to retain the purchase money received by him for a deed to the property and at the same time ask that the deed be set aside because fraudulent as against plaintiffs as creditors. To this I agree and think the judgment ought to be reversed because no such offer was made in the petition or otherwise.
Counsel for defendants, in their brief, concede that, because of the fact that a creditor has once bought the land of his debtor at sheriff’s sale, and resold it to him, the creditor does not, by reason thereof, exempt the property from further liability for any balance of the judgment remaining unpaid. With reference to this question they say: “Any creditor who received part of the purchase money or all of it, that came from W. L. Cohen, that might have been furnished or was afterward paid to W. L. Cohen by Philip Cohen, might have had such property sold on execution to satisfy the balance of his judgment, and he might at such sale *240have become the purchaser thereof, and afterward proceeded to have the deed to W. L. Cohen canceled, not because fraudulent as to creditors, but because a cloud upon his title. But this is not the ease we are considering. The effort here is to cancel a deed because fraudulent as to creditors, and which was fraudulent in its procurement.”
Upon this question, howe'ver, I express no opinion.
Nor do I upon the question passed upon by my associate, Gantt,-J., in which he holds that the property in controversy, after having once been sold at sheriff’s sale under judgment in favor of Hargadine, was thereby released from, and could not be again sold for, any balance remaining due upon said judgment, because no such question was raised either in the pleadings or by counsel upon either side, and I prefer to withhold my ^opinion upon that point until such question is properly presented for the consideration of this court.